This opinion is subject to revision before final
                      publication in the Pacific Reporter

                               2020 UT 45


                                  IN THE

      SUPREME COURT OF THE STATE OF UTAH

              GAIL L. and MARGARET CHRISTENSEN,
                           Appellees,
                                     v.
                  UTAH STATE TAX COMMISSION,
                          Appellant.


                            No. 20190115
                         Heard May 20, 2020
                          Filed July 6, 2020

               On Appeal of Interlocutory Order

                 Second District, Farmington
            The Honorable Judge David M. Connors
                       No. 180701007

                               Attorneys:
             Paul W. Jones, Holladay, for appellees
  Sean D. Reyes, Att’y Gen., Brent A. Burnett, Asst. Solic. Gen.,
                  Salt Lake City, for appellant

   JUSTICE PEARCE authored the opinion of the Court, in which
      CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
         JUSTICE HIMONAS, and JUSTICE PETERSEN joined.

   JUSTICE PEARCE, opinion of the Court:
                         INTRODUCTION
   ¶1 Gail Christensen did not file Utah tax returns for three
years. He believed he did not need to file returns because he
thought he would not be considered to be domiciled in Utah
while he worked overseas. The Auditing Division of the Utah
State Tax Commission disagreed and ordered Mr. Christensen to
pay his taxes, as well as interest and penalties. Mr. Christensen
challenged that decision. The Utah State Tax Commission
                   CHRISTENSEN v. TAX COMM’N
                       Opinion of the Court
(Commission) has developed a two-part formal process to
challenge the results of a tax audit. That process starts with an
initial hearing that is followed by a formal hearing in front of the
Commission if the taxpayer is unhappy with the result of the
initial hearing.
   ¶2 Mr. Christensen participated in an initial hearing, after
which an administrative law judge (ALJ) ordered him to pay taxes
and interest but not a penalty. Mr. Christensen did not request a
formal hearing before the Commission. By operation of
administrative rule, the unchallenged initial hearing order became
a binding decision. Mr. Christensen, now joined by his wife,
sought review of this order in the district court.
   ¶3 The Commission moved to dismiss the Christensens’s
petition arguing that the district court lacked jurisdiction because
the Christensens had failed to exhaust their administrative
remedies as the Utah Administrative Procedures Act (UAPA)
requires. The district court disagreed and denied the motion. We
granted the Commission’s petition for interlocutory review. We
reverse and remand to the district court with instruction to grant
the motion and dismiss the Christensens’s petition.
                        BACKGROUND 1
   ¶4 The Commission’s Audit Division audited Mr.
Christensen after he failed to file Utah income tax returns or pay
individual income tax for three years. 2 Mr. Christensen accepted a
job that required him to work in the Republic of Angola. The
Christensens were issued permanent resident visas in Angola and
expressed a desire to live in Katy, Texas when Mr. Christensen’s
overseas work ended. Mr. Christensen continued to own a home
in Utah. The Christensens also held Utah driver licenses and
owned a car registered in Utah while they were in Angola. They
maintained Utah bank accounts and were registered Utah voters.
__________________________________________________________
   1 “When determining whether a trial court properly granted a
motion to dismiss, we accept the factual allegations in the
complaint as true and consider them, and all reasonable
inferences to be drawn from them, in the light most favorable to
the non-moving party. . . . We recite the facts accordingly.” Krouse
v. Bower, 2001 UT 28, ¶ 2, 20 P.3d 895 (citation omitted).
   2 It appears from the record that Mr. Christensen was the
subject of the audit, but in the district court, both Mr. and Mrs.
Christensen filed the petition.

                                 2
                         Cite as: 2020 UT 45
                       Opinion of the Court
   ¶5 The audit found that Utah was Mr. Christensen’s
domicile while he worked in Angola. The Audit Division ordered
Mr. Christensen to pay income tax, interest, and a penalty. Mr.
Christensen challenged this decision by initiating the formal
proceeding the Commission has created by rule.
    ¶6 The formal proceeding consists of two parts. It begins
with an initial hearing, which can be waived. UTAH ADMIN. CODE
R861-1A-24(3). The initial hearing takes the form of a conference
during which evidence may be presented, but no record is made.
Id. R861-1A-24(3)(a); see also UTAH CODE § 59-1-502.5 (2008). 3
Either a member of the Commission or an ALJ can preside over
the hearing. See UTAH CODE § 59-1-502.5(1) (2008). If the matter
does not settle during that conference, an order is prepared. See
UTAH CODE § 59-1-502.5(5) (2008); UTAH ADMIN. CODE R861-1A-
24(3)(a). A party dissatisfied with the order has thirty days to ask
for a formal hearing in front of the Commission. See id.
R861-1A-24(3)(a)(iv). If the party does not seek that review, the
order becomes a final decision of the Commission. See, e.g., UTAH
CODE §§ 59-1-503, -504.
   ¶7 An ALJ presided over Mr. Christensen’s initial hearing.
At the conclusion of that hearing, the ALJ prepared an “Initial
Hearing Order.” That order outlined the facts and law and
concluded that Utah had been the Christensens’s domicile during
the years Mr. Christensen did not file tax returns. The ALJ
concluded that the Audit Division had properly determined that
Mr. Christensen should file returns and pay taxes with interest.
But the ALJ also opined that the Commission should waive the

__________________________________________________________
   3  We note that the Legislature amended the tax code a few
months after the district court’s order. It now states that “[a] party
has not exhausted the party’s administrative remedies in
accordance with Section 63G-4-401 unless: (a) the party requests a
formal hearing within the time period provided by law; and
(b) the commission has issued a final unappealable administrative
order.” UTAH CODE § 59-1-502.5(7); see also id. § 59-1-612.
However, we apply the statute as it was at the time the district
court ruled on the Commission’s motion to dismiss. See Harvey v.
Cedar Hills City, 2010 UT 12, ¶ 12, 227 P.3d 256 (“As a general rule,
when adjudicating a dispute we apply the version of the statute
that was in effect ‘at the time of the events giving rise to [the]
suit.’” (alteration in original) (citation omitted)).


                                  3
                   CHRISTENSEN v. TAX COMM’N
                       Opinion of the Court
penalty the Audit Division had assessed. Three members of the
Commission signed the Initial Hearing Order under a statement
that reads, “Based on the foregoing, the Commission sustains the
Division’s assessment of tax and interest, and waives the penalty.
It is so ordered.” The order further recites that
       [t]his decision does not limit a party’s right to a
       Formal Hearing. However, this Decision and Order
       will become the Final Decision and Order of the
       Commission unless any party to this case files a
       written request within thirty (30) days of the date of
       this decision to proceed to a Formal Hearing.
The Commission’s order also states that “[f]ailure to request a
Formal Hearing will preclude any further appeal rights in this
matter.”
    ¶8 The Christensens did not request a formal hearing before
the Commission. They contend they would have, but a
calendaring mistake prevented them from pursuing that route.
Because they believed they had no other option, they sought
judicial review of the Initial Hearing Order.
   ¶9 The Christensens filed a Petition for Judicial Review and
Request for Tax Judge. They cited Utah Code section 59-1-601 and
requested a trial de novo on whether Utah was their domicile for
the relevant tax years, whether they were obligated to file returns,
and whether they had income from Utah sources. 4 And they
asked the district court, sitting as a tax court, to hold that they
were not liable for taxes, penalties, or interest.
    ¶10 The Commission moved to dismiss the petition, arguing
that the district court lacked jurisdiction over the petition. The
Commission contended that UAPA mandates that a party “may
seek judicial review only after exhausting all administrative
remedies.” UTAH CODE § 63G-4-401(2). The Commission claimed
that by failing to request a formal hearing, the Christensens had
left an administrative remedy on the table. 5

__________________________________________________________
   4 Utah Code section 59-1-601(1) provides that “the district
court shall have jurisdiction to review by trial de novo all
decisions issued by the commission after that date resulting from
formal adjudicative proceedings.”
   5 The Commission also argued that the petition for judicial
review was itself untimely. We conclude that Utah law does not
                                                (continued . . .)
                                 4
                         Cite as: 2020 UT 45
                        Opinion of the Court
    ¶11 The district court denied the Commission’s motion to
dismiss. The district court’s reasoning is somewhat murky. But it
appears that the district court viewed the Commission’s two-part
formal proceeding as an informal proceeding followed by a
formal proceeding. Dividing the Commission’s single proceeding
into two distinct parts allowed the district court to reach
otherwise unreachable conclusions.
    ¶12 The district court acknowledged the exhaustion
requirement, but it concluded this case qualified for a statutory
exception that kicks in when UAPA “or any other statute states
that exhaustion is not required.” See id. § 63G-4-401(2)(a). The
district court did not point to a statute that states exhaustion is not
required in this circumstance. Instead, it noted that “the statute
governing judicial review for tax commission rulings, Utah Code
Section . . . 59-1-601, incorporates Utah Code Section 63G-4-402
which allows judicial review by a district court of final agency
actions that result from an informal adjudicative proceeding.”
    ¶13 Having sundered, by fiat, the Commission’s formal
proceeding into two separate proceedings, the district court
recharacterized the initial hearing as an informal adjudicative
proceeding. The district court then reasoned that because “the
statute does not specifically require the taxpayer to seek a formal
hearing before seeking judicial review,” “the additional step of
seeking a formal hearing before the Tax Commission is not
required . . . before a taxpayer can seek judicial review of a Tax
Commission order issued pursuant to informal adjudicative
proceedings.” This permitted the district court to conclude that
“there is nothing in the statute or any administrative rule cited by
the Tax Commission that requires the Petitioners to request a
formal hearing before the Tax Commission after they have already
had an initial hearing before the same commission.”
   ¶14 The Commission seeks interlocutory review of the district
court’s order.
             ISSUE AND STANDARD OF REVIEW
   ¶15 The Commission asks us to decide whether the
Christensens exhausted their administrative remedies such that

permit the Christensens to seek judicial review of an initial
hearing order generated by a Commission informal hearing. This
moots any concerns about the timeliness of a petition the law does
not permit them to file.

                                  5
                   CHRISTENSEN v. TAX COMM’N
                       Opinion of the Court
the district court could exercise its subject matter jurisdiction to
review the Commission’s Initial Hearing Order. “Whether a trial
court has subject matter jurisdiction presents a question of law,
which this Court reviews under a correction of error standard.” In
re Adoption of Baby E.Z., 2011 UT 38, ¶ 10, 266 P.3d 702 (citation
omitted) (internal quotation marks omitted). “Similarly, a district
court’s decision to grant a motion to dismiss presents a question
of law that we review for correctness.” Id. (citation omitted)
(internal quotation marks omitted).
                            ANALYSIS
               I. UAPA and the Commission’s Rules
                     Governing Exhaustion
    ¶16 The Commission is an administrative agency. The Utah
Administrative Procedures Act governs the way the Commission
does business. See UTAH CODE § 63G-4-102(1) (“[T]he provisions of
this chapter apply to every agency of the state . . . .”). UAPA
allows those unhappy with administrative decisions to seek
judicial review. See id. § 63G-4-401. And the statute
unambiguously provides that parties “may seek judicial review
only after exhausting all administrative remedies.” Id. § 63G-4-401(2)
(emphasis added). So “[a]s a general rule, ‘parties must exhaust
applicable administrative remedies as a prerequisite to seeking
judicial review.’” 6 Nebeker v. Utah State Tax Comm’n, 2001 UT 74,
¶ 14, 34 P.3d 180 (citation omitted).
   ¶17 UAPA gives the Commission the authority to define
those administrative remedies. See UTAH CODE § 63G-4-102(6).
UAPA allows an agency to enact a rule “affecting or governing an
adjudicative proceeding” so long as the rule is enacted following
the process UAPA outlines and conforms to certain requirements
UAPA details. Id.; see also id. § 59-1-210(2), (11) (giving the
Commission power to, among other things, “adopt rules and
policies consistent with the Constitution and laws of this state”
and “direct proceedings, actions, and prosecutions to enforce the
laws”). “The basic purpose underlying the doctrine of exhaustion
__________________________________________________________
   6 UAPA provides certain exceptions to that general rule. A
party need not exhaust administrative remedies when 1) a statute
provides that exhaustion is not required; 2) administrative
remedies are inadequate; or 3) exhaustion of remedies would
result in irreparable harm disproportionate from the public
benefit derived from exhaustion. UTAH CODE § 63G-4-401(2).


                                  6
                         Cite as: 2020 UT 45
                       Opinion of the Court
of administrative remedies is to allow an administrative agency to
perform functions within its special competence—to make a
factual record, to apply its expertise, and to correct its own errors
so as to moot judicial controversies.” Western Water, LLC v. Olds,
2008 UT 18, ¶ 18, 184 P.3d 578 (citation omitted) (internal
quotation marks omitted).
   ¶18 With its legislatively granted authority, the Commission
has enacted rules governing its proceedings. 7 The Commission
has designated all adjudicative proceedings before it as “formal
proceedings.” UTAH ADMIN. CODE R861-1A-23(1). 8 The
Commission has determined that its “formal proceeding includes
an initial hearing . . . unless it is waived upon agreement of all
parties, and a formal hearing on the record, if the initial hearing is
waived or if a party appeals the initial hearing decision.” Id.
R861-1A-24(3). The Commission also mandates that “[a]ny party
dissatisfied with the result of the initial hearing must file a timely
request for a formal hearing before pursuing judicial review of
unsettled matters.” Id. R861-1A-24(3)(a)(iv).
    ¶19 Simply stated, pursuant to UAPA and the Commission’s
rules, any party that has participated in an initial hearing and is
unhappy with the results of that hearing must timely request a
formal hearing before seeking judicial review. If a party fails to do
this, it fails to exhaust its administrative remedies.
            II. The District Court Erred in Determining
                that the Christensens Had Exhausted
                   Their Administrative Remedies
   ¶20 But that is not how the district court saw the world. To
reach the contrary conclusion, the district court focused its

__________________________________________________________
   7 The Christensens do not challenge the Commission’s ability
to enact the rules creating the administrative review process. Nor
do they challenge those rules as arbitrary, capricious, or an abuse
of the Commission’s authority. See UTAH CODE § 63G-4-403(4)(h)
(providing relief if the petitioner has been substantially prejudiced
by, among other things, an abuse of agency discretion or if the
agency action is otherwise arbitrary or capricious).
   8 “Since state administrative rules are implemented pursuant
to statutory authority and have the force and effect of law, we
consider them as we would statutory sources.” Robinson v. State,
2001 UT 21, ¶ 8, n.1, 20 P.3d 396 (citation omitted).


                                  7
                   CHRISTENSEN v. TAX COMM’N
                       Opinion of the Court
attention on its authority to review final agency actions. The
district court relied on Utah Code section 63G-4-402(1)(a), which
gives the district court “jurisdiction to review by trial de novo all
final agency actions resulting from informal adjudicative
proceedings.” It further relied on section 59-1-601(1), which
provides that district courts also “have jurisdiction to review by
trial de novo all decisions issued by the [C]ommission.”
    ¶21 The district court then noted that Utah Code section
59-1-601 incorporates section 63G-4-402. The district court added
this up to support its conclusion that this invested the district
court with the authority to review “all final agency actions
resulting from informal or formal adjudicative proceedings.”
   ¶22 The district court then acknowledged UAPA’s exhaustion
requirement but focused on the exception to that requirement that
applies when UAPA “or any other statute states that exhaustion is
not required.” See UTAH CODE § 63G-4-401(2)(a). The district court
reasoned that Utah Code section 59-1-601, which gives district
courts jurisdiction to review all final Commission orders, “does
not specifically require the taxpayer to seek a formal hearing
before seeking judicial review.” This inspired the district court to
find that “the additional step of seeking a formal hearing before
the Tax Commission is not required under the revenue and
taxation statute before a taxpayer can seek judicial review.” This
was error.
    ¶23 Administrative Rule R861-1A-23(1) designates all
Commission proceedings as formal proceedings. That rule
explicitly provides that the formal proceeding “includes an initial
hearing . . . and a formal hearing on the record.” UTAH ADMIN.
CODE R861-1A-24(3) (emphasis added). A party can waive the
initial hearing, but if it attends that hearing, it is stuck with the
initial hearing order it generates unless it requests a formal
hearing before the Commission. Id. The rule mandates that any
“party dissatisfied with the result of the initial hearing must file a
timely request for a formal hearing before pursuing judicial
review of unsettled matters.” Id. R861-1A-24(3)(a)(iv). In other
words, by rule, the initial hearing is the first step of the
Commission’s formal proceeding, but it becomes the last step if a
party does not seek review of the initial hearing order before the
Commission.
   ¶24 The district court disregarded this rule. Rather than apply
the text that plainly provides that the “formal proceeding includes
an initial hearing” the district court peered behind the curtain to

                                  8
                         Cite as: 2020 UT 45
                       Opinion of the Court
make its own assessment of the Commission’s process. The
district court concluded that the initial hearing “certainly appears
to this Court to be more in the nature of an informal adjudicative
proceeding.” The district may have had a point—the initial
hearing does appear to have the look and feel of an informal
proceeding—but that was not a point UAPA allows the district
court to make. The Commission has designated its entire process
as a formal proceeding, and the Christensens did not challenge
the Commission’s rule as arbitrary, capricious, or an abuse of its
discretion. See UTAH CODE § 63G-4-403(4)(h). With no challenge to
the rule before it, the district court was obligated to apply the rule
as written. The written rule plainly provides that the initial
hearing is one part of the formal proceeding and not an
alternative, stand-alone process. See UTAH ADMIN. CODE R861-1A-
24(3).
    ¶25 The rest of the district court’s errors flow naturally from
this one. Having decided that the Commission’s two-part formal
proceeding was really two separate proceedings, an informal-like
proceeding followed by a formal proceeding, the district court
concluded that it had jurisdiction to review the Christensens’s
petition of an Initial Hearing Order that became final only because
the Christensens stopped participating in the administrative
review process. See UTAH CODE § 63G-4-402(1)(a). This reasoning
is wholly incompatible with an exhaustion requirement.
   ¶26 And it concluded, again erroneously, that the
Christensens qualified for an exception to exhaustion. The district
court honed in on the exception that applies when a statute
provides that no exhaustion is required. And it reasoned that
“there is nothing in the statute or any administrative rule cited by
the Tax Commission that requires the [Christensens] to request a
formal hearing before the Tax Commission after they have already
had an initial hearing before the same commission.” The district
court’s reading turned the exception on its head. The district court
transformed an exception that adheres when a petitioner can
point to a statute that says she does not need to exhaust her
remedies into an exception that applies when the petitioner
argues the absence of an additional statute telling her that she
must. That is not what the statute says.
   ¶27 Properly read, the administrative rule required the
Christensens to participate in a formal hearing before the
Commission to exhaust their remedies. The Christensens concede
they did not file a request for a formal hearing with the
Commission within thirty days of the Initial Hearing Order. In
                                  9
                    CHRISTENSEN v. TAX COMM’N
                        Opinion of the Court
effect, they abandoned the Commission’s process partway
through. Consequently, they were not entitled to seek judicial
review. The district court should have granted the Commission’s
motion to dismiss.
    ¶28 Before us, the Christensens advance three arguments.
First, they argue that there is a distinction between “subject matter
jurisdiction” and “claim processing rules” and that the exhaustion
requirement is a claim processing rule. They further argue this
distinction gives the district court authority to exercise jurisdiction
in this case.
    ¶29 The Christensens primarily rely on Kontrick v. Ryan, 540
U.S. 443 (2004), to make their point. In Kontrick, a creditor in a
Chapter 7 bankruptcy filed an untimely pleading objecting to the
discharge of certain debts. Id. at 446. But the debtor did not
promptly move to dismiss the creditor’s pleading as untimely. Id.
The question the United States Supreme Court addressed was
whether the creditor’s failure to object within the time provided
by rule divested the bankruptcy court of jurisdiction to hear the
objection. Id. at 452. If the rule setting the time for a creditor to
object implicated the court’s subject matter jurisdiction, then it
could be raised at any time. If, on the other hand, the time bar was
a claim processing rule, the debtor could waive its right to object.
The Supreme Court concluded that the filing deadlines the
bankruptcy rules described were “claim-processing rules that do
not delineate what cases bankruptcy courts are competent to
adjudicate.” Id. at 454. Thus, the objection could be waived. Id. at
459.
   ¶30 Kontrick does not support the argument the Christensens
make. Assuming, for the sake of argument, that the Christensens
are right and that the exhaustion-of-administrative-remedies
requirement is a claim processing rule, and further assuming that
we would adopt the United States Supreme Court’s rubric if given
the opportunity, the Christensens would still lose. 9 Kontrick

__________________________________________________________
   9  Prior to Kontrick, we held that “parties must exhaust
applicable administrative remedies as a prerequisite to seeking
judicial review.” Hous. Auth. of Cty. of Salt Lake v. Snyder, 2002 UT
28, ¶ 11, 44 P.3d 724 (citation omitted). And that where “this
precondition to suit is not satisfied, courts lack subject matter
jurisdiction.” Id. We further held that the jurisdictional issue “may
be raised at any time because such issues determine whether a
                                                       (continued . . .)
                                  10
                        Cite as: 2020 UT 45
                       Opinion of the Court
instructs that a defense based upon a failure to comply with a
claim processing rule can be waived. Id. at 458–59. Here, it is
undisputed that the Commission raised the issue in its responsive
pleading. In other words, the Commission did the opposite of
waiving; it raised the exhaustion question at the first available
opportunity. Kontrick simply does not help the Christensens.
    ¶31 The Christensens next contend that Utah Code section
59-1-601 does not require exhaustion. The Christensens cling to
the language in that section that states, “the district court shall
have jurisdiction to review by trial de novo all decisions issued by
the commission . . . .” UTAH CODE § 59-1-601(1) (emphasis added).
Because, the Christensens contend, this section covers both formal
and informal orders of the Commission, it is “clear that district
courts have jurisdiction to review . . . final agency actions of the
[Commission] arising from informal adjudicative proceedings.”
   ¶32 There are two problems with this argument. As stated
above, the initial hearing is part of the larger formal proceeding
which includes an initial hearing and a formal hearing. The
Christensens were not free to abandon the Commission’s formal
process partway through and then contend that they had
exhausted their remedies by participating in part of the process.
    ¶33 Moreover, the Christensens’s argument conflates
jurisdiction with the ability to exercise jurisdiction. We have
distinguished a lack of jurisdiction from an inability to exercise
that jurisdiction. For example, we have treated appellate
deadlines as jurisdictional. See, e.g., Johnson v. Office of Prof’l
Conduct, 2017 UT 7, ¶ 10, 391 P.3d 208 (holding we lacked
jurisdiction when a petition was filed after the thirty-day
deadline); Union Pac. R.R. Co. v. Utah State Tax Comm’n, 2000 UT
40, ¶ 25, 999 P.2d 17 (holding the petition for judicial review was
untimely and deprived the court of jurisdiction). And we have
said that failure to file a timely notice of appeal prevents us from
exercising jurisdiction. Osguthorpe v. ASC Utah, Inc., 2015 UT 89,
¶ 29, 365 P.3d 1201. When we turn away an untimely filed appeal
because we do not have jurisdiction to hear it, we are not denying
that the Utah Constitution gives us jurisdiction over appeals,
rather “we are granting jurisdictional effect to our own rules of


court has authority to address the merits of a particular case.” Id.
The Christensens have not asked us to revisit that case law in light
of Kontrick.

                                11
                   CHRISTENSEN v. TAX COMM’N
                       Opinion of the Court
procedure.” Utah v. Boyden, 2019 UT 11, ¶ 41, 441 P.3d 737
(citation omitted) (internal quotation marks omitted). We know
that this “jurisdictional principle is not of constitutional origin”
but is “subject to overrides or exceptions set forth in our case law
and in our rules of procedure.” Id. (citation omitted) (internal
quotation marks omitted).
     ¶34 Similarly, here the grant of jurisdiction to the district
court to review Commission decisions does not mean that the
Legislature cannot put restraints on the exercise of that
jurisdiction. UAPA dictates when the district court can exercise its
jurisdiction and entertain a petition for judicial review. See UTAH
CODE § 63G-4-401. UAPA further dictates that the district court
can exercise its jurisdiction to review a Commission decision only
after the petitioner has exhausted the available administrative
remedies (unless an exception applies). Id. § 63G-4-401(2). This
does not, as the Christensens argue, improperly divest the court of
its jurisdiction.
    ¶35 Lastly, the Christensens argue that they qualify for one of
the statutory exceptions to the exhaustion requirement. UAPA
outlines three circumstances when a party need not exhaust all
administrative remedies: 1) when a statute provides that
exhaustion is not required; 2) when administrative remedies are
inadequate; and 3) when exhaustion of remedies would result in
irreparable harm disproportionate from the public benefit derived
from exhaustion. UTAH CODE § 63G-4-401(2).
    ¶36 The Christensens argue that they are excepted from the
exhaustion requirement under the third exception. They claim
that requiring exhaustion “would result in irreparable harm
because [they] would be forever precluded from appealing just
because of an inadvertent error that caused a deadline to be
missed.” We are not persuaded and agree with the Commission’s
response. Any irreparable harm was “not caused by the Tax
Commission’s procedures, but by the Christensens failure to
follow [them]. To accept their argument would mean that no one
would need to exhaust their available remedies.”
                         CONCLUSION
   ¶37 The Christensens did not exhaust their administrative
remedies prior to seeking judicial review. The district court erred
when it denied the Commission’s motion to dismiss. We reverse.




                                12